Exhibit 10.1

UNIT PURCHASE AGREEMENT

THIS UNIT PURCHASE AGREEMENT (“Agreement”) is made as of the 11th day of August
2009, by and between Flotek Industries, Inc. (the “Company”), a corporation
organized under the laws of the State of Delaware, with its principal offices at
2930 W. Sam Houston Pkwy N., Suite 300, Houston, Texas 77043, and the purchaser
whose name and address is set forth on the signature page hereof (the
“Purchaser”).

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

1. Authorization of Sale of the Securities. Subject to the terms and conditions
of the Agreements (as defined below), the Company has authorized the issuance
and sale of up to 16,000 units (the “Units”) comprised of (a) one share of
Series A Cumulative Redeemable Convertible Preferred Stock, par value $0.0001
per share (a “Preferred Share”); (b) one warrant (an “Initial Warrant”) to
purchase up to 155 shares of common stock, par value $0.0001 per share (the
“Common Stock”), at an exercise price of $2.31 per share of Common Stock; and
(c) one contingent warrant (a “Contingent Warrant” and, in the aggregate with
the Initial Warrants, the “Warrants”) to purchase up to 500 shares of Common
Stock at an exercise price of $2.45 per share of Common Stock. We refer to the
Preferred Shares and the Warrants as the “Securities.” The form of warrant
certificate for the Initial Warrants is attached hereto as Exhibit D. The form
of warrant certificate for the Contingent Warrants is attached hereto as Exhibit
E.

2. Agreement to Sell and Purchase the Securities.

2.1 This Agreement. At the Closing (as defined in Section 3), the Company will,
subject to the terms of this Agreement, issue and sell to the Purchaser and the
Purchaser will buy from the Company, upon the terms and conditions hereinafter
set forth, Securities comprising the number of Units (at the purchase price)
shown on the signature page hereof. The parties hereto understand, acknowledge
and agree that the Units are not separate securities of the Company and will not
be delivered at Closing (defined below) other than through the delivery of the
individual Securities comprising the Units purchased hereunder.

2.2 Other Purchase Agreements. The Company is simultaneously entering into with
certain other investors (the “Other Purchasers”) this same form of purchase
agreement with respect to Securities comprising the Units. The Company expects
to complete sales of the Securities comprising the Units to the Other
Purchasers. The Purchaser and the Other Purchasers are hereinafter sometimes
collectively referred to as the “Purchasers,” and this Agreement and the
purchase agreements executed by the Other Purchasers are hereinafter sometimes
collectively referred to as the “Agreements.” The term “Placement Agent” shall
mean Fig Partners, LLC, as placement agent.

3. Delivery of the Securities at the Closing; Termination.

3.1 Closing. The completion of the purchase and sale of the Securities (the
“Closing”) shall occur at the offices of Andrews Kurth LLP, 600 Travis, Suite
4200, Houston, Texas 77002, as soon as practicable and as agreed to by the
parties hereto, on August 11, 2009 or



--------------------------------------------------------------------------------

on such later date or at such different location as the parties shall agree in
writing, but not prior to the date that the conditions for Closing set forth
below have been satisfied or waived by the appropriate party (the “Closing
Date”).

3.2 Closing Deliveries. At the Closing, the Purchaser shall deliver, in
immediately available funds, the full amount of the purchase price for the
Securities comprising the number of Units being purchased hereunder by wire
transfer to an account designated by the Company and the Company shall deliver
to the Purchaser preferred stock and warrant certificates registered in the name
of the Purchaser, or in such nominee name(s) as designated by the Purchaser in
writing, representing the number of Securities comprising the Units described in
Section 2.1 above and bearing an appropriate legend referring to the fact that
the Securities were sold in reliance upon the exemption from registration under
the Securities Act of 1933, as amended (the “Securities Act”), provided by
Section 4(2) thereof and Rule 506 thereunder. The name(s) in which such
certificates are to be registered are set forth in the Stock Certificate
Questionnaire attached hereto as part of Appendix I.

3.3 Conditions to the Company’s Obligations. The Company’s obligation to
complete the purchase and sale of the Securities and deliver such certificates
to the Purchaser at the Closing shall be subject to the following conditions,
any one or more of which may be waived by the Company:

(a) receipt by the Company of same-day funds in the full amount of the purchase
price for the Securities being purchased hereunder;

(b) completion of the purchases and sales under the Agreements with the Other
Purchasers;

(c) consummation by the Company of the Credit Facility Amendment (as defined in
Section 4.38);

(d) the accuracy of the representations and warranties made by the Purchasers
and the fulfillment of those undertakings of the Purchasers to be fulfilled
prior to the Closing; and

(e) receipt by the Company from the Purchaser of the fully completed
questionnaires attached hereto as Appendix I.

3.4 Conditions to the Purchaser’s Obligations. The Purchaser’s obligation to
accept delivery of such certificates and to pay for the Securities evidenced
thereby shall be subject to the following conditions, any one or more of which
may be waived by the Purchaser:

(a) consummation by the Company of the Credit Facility Amendment;

(b) each of the representations and warranties of the Company made herein shall
be accurate as of the Closing Date;

 

2



--------------------------------------------------------------------------------

(c) the delivery to the Purchaser by counsel to the Company of a legal opinion
substantially similar in substance to the form of opinion attached as Exhibit B
hereto;

(d) receipt by the Purchaser of a certificate executed by the chief executive
officer and the chief financial or accounting officer of the Company, dated as
of the Closing Date, to the effect that the representations and warranties of
the Company set forth herein are true and correct as of the date of this
Agreement and as of such Closing Date and that the Company has complied with all
the agreements and satisfied all the conditions herein on its part to be
performed or satisfied on or prior to such Closing Date;

(e) receipt by the Purchaser of a certificate of the Secretary of the Company,
dated as of the Closing Date:

(i) certifying the resolutions adopted by the Board of Directors of the Company
approving the transactions contemplated by this Agreement and the issuance of
the Securities;

(ii) certifying the current versions of the Amended and Restated Certificate of
Incorporation and the Bylaws of the Company; and

(iii) certifying as to the signatures and authority of the persons signing this
Agreement and related documents on behalf of the Company;

(f) receipt by the Purchaser of a certificate of good standing for the Company
for its jurisdiction of incorporation and a certificate of qualification as a
foreign corporation for the Company for any jurisdictions in which it is
qualified to transact business as a foreign corporation;

(g) there shall have been no suspensions in the trading of the Common Stock as
of the Closing Date;

(h) the Common Stock shall continue to be listed on The New York Stock Exchange
as of the Closing Date, and the shares of Common Stock issuable (i) upon
conversion of the Preferred Shares (the “Conversion Shares”), and (ii) upon
exercise of the Initial Warrants (the “Initial Exercise Shares”) shall be
approved for listing on The New York Stock Exchange as of the Closing Date,
subject to official notice of issuance; and

(i) the fulfillment in all material respects of those undertakings of the
Company to be fulfilled prior to the Closing.

3.5 Termination. This Agreement shall automatically terminate if the Closing has
not occurred prior to August 20, 2009. Without limiting the generality of the
foregoing, in event of such termination, neither party shall have any obligation
to sell or purchase the Securities.

 

3



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, the Purchaser as follows:

4.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and the Company is qualified to transact business as a foreign
corporation in each jurisdiction in which qualification is required, except
where the failure to so qualify would neither have nor reasonably be expected to
have a Material Adverse Effect (as defined in Section 4.5). Each subsidiary (as
defined under Rule 405 promulgated under the Securities Act) of the Company
(each, a “Subsidiary” and collectively, the “Subsidiaries”) are listed on
Exhibit A to this Agreement. Each Subsidiary is a direct or indirect wholly
owned subsidiary of the Company. Each Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is qualified to transact business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify would neither have nor reasonably be expected to have a Material Adverse
Effect.

4.2 Reporting Company; Form S-3. The Company is not an “ineligible issuer” (as
defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the resale of the First RS Shares (as defined in Section 7.1(a)) and,
upon the approval by the Company’s stockholders of the Stockholder Proposals
(the “Shareholder Approval”) and the Charter Amendment Effectiveness, the shares
of Common Stock issuable upon exercise of the Contingent Warrants (the
“Contingent Exercise Shares”) by the Purchaser on a registration statement on
Form S-3 under the Securities Act. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has filed all reports required thereby during the past 12 calendar
months. Notwithstanding the foregoing, the Company will not have filed its
Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 (the “Second
Quarter 2009 10-Q”) by Closing; the Company will comply with Rule 12b-25 under
the Exchange Act in respect of the Second Quarter 2009 10-Q, including filing
such report within the time period permitted by such rule. Provided that none of
the Purchasers is deemed to be an underwriter with respect to any shares and, to
the Company’s knowledge, there exist no facts or circumstances (including any
required approvals or waivers) that reasonably could be expected to prohibit the
preparation and filing of the First Registration Statement (as defined in
Section 7.1(a)) on Form S-3 and, after the occurrence of the Second RS Trigger
(as defined in Section 7.3(a)), the Second Registration Statement (as defined in
Section 7.3(a)).

4.3 Authorized Capital Stock. The Company had duly authorized and validly issued
outstanding capitalization as set forth in the “Capitalization” section of the
Private Placement Memorandum (as defined below) as of the date set forth
therein; the issued and outstanding shares of Common Stock (a) have been duly
authorized and validly issued, (b) are fully paid and nonassessable, (c) have
been issued in compliance with all federal and state securities laws and,
(d) except for those granted therein by the holders thereof (other than the
Company), are free and clear of all security interests, liens, pledges,
mortgages or other encumbrances, whether arising voluntarily, involuntarily or
by operation of law (“Liens”), (e) were not issued in violation of or subject to
any preemptive rights or other rights to subscribe for or purchase securities,
and (f) conform in all material respects to the description thereof contained in
the confidential private placement memorandum dated July 30, 2009 (together with

 

4



--------------------------------------------------------------------------------

any exhibits, amendments and supplements thereto and all information
incorporated by reference therein, the “Private Placement Memorandum”). Except
as set forth in the Private Placement Memorandum and except for the stock
options or other equity incentives that have been issued since June 30, 2009,
the Company does not have outstanding any options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock or any such options, rights, convertible securities
or obligations. With respect to each of the Subsidiaries, (i) all of the issued
and outstanding shares of such Subsidiary’s capital stock (or equity interests
in the case of non-corporate entities) have been duly authorized and validly
issued, are fully paid and nonassessable, have been issued in compliance with
all federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities, and (ii) there are no outstanding options to purchase, or any
preemptive rights or other rights to subscribe for or to purchase, any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, shares of such Subsidiary’s capital stock or any such options,
rights, convertible securities or obligations.

4.4 Issuance, Sale and Delivery of the Securities. The Conversion Shares and the
Initial Exercise Shares have been reserved for issuance by the Company. The
Securities, upon sale and issuance in accordance with the terms of the this
Agreement (including when delivered against the payment by the Purchaser of the
purchase price therefor after the Company has filed the Certificate of
Designations of the Series A Cumulative Redeemable Convertible Preferred Stock,
in substantially the form attached as Exhibit C hereto, with the Secretary of
State of the State of Delaware (the “Certificate of Designations”)), the Initial
Exercise Shares, upon issuance in accordance with the terms of the Initial
Warrants (including when delivered against the payment of the exercise price
therefor), the Contingent Exercise Shares, upon issuance in accordance with the
terms of the Contingent Warrants (including when delivered against the payment
of the exercise price therefor) after the (i) the approval by the Company’s
stockholders of the Proposed Charter Amendment and the Contingent Warrant
Approval (as each such term is defined in Section 4.39(a)) (together, the “CW
Approvals”), and (ii) the filing and the effectiveness of the First Amendment
(the “First Amendment”) to the Company’s Amended and Restated Certificate of
Incorporation with the Secretary of State of the State of Delaware (the “Charter
Amendment Effectiveness”), and the Conversion Shares, upon conversion and
issuance in accordance with the terms of the Certificate of Designations, will
be duly authorized, validly issued, fully paid and nonassessable, and will
conform in all material respects to the description thereof set forth in the
Private Placement Memorandum. No preemptive rights or other rights to subscribe
for or purchase any Securities, shares of Common Stock or Series A Cumulative
Redeemable Convertible Preferred Stock exist with respect to the issuance and
sale of the Securities, Initial Exercise Shares, Contingent Exercise Shares or
Conversion Shares by the Company pursuant to this Agreement and the Warrants
(together, the “Transaction Agreements”) that have not been waived or complied
with. No stockholder of the Company has any right (that has not been waived or
has not expired by reason of lapse of time following notification of the
Company’s intention to file the Registration Statements (as hereinafter
defined)) to require the Company to register the sale of any capital stock owned
by such stockholder under the Registration Statements. No further approval or
authority of the Company’s stockholders or the Board of Directors of the Company
will (other than the CW Approvals and the Charter Amendment Effectiveness with
regard to the Contingent Exercise Shares, the Initial Warrant Approval with
respect to the Initial Warrants and the PIK Approval with respect to the
Preferred Shares) be required for the issuance and sale of the Securities to be
sold by the Company as contemplated herein.

 

5



--------------------------------------------------------------------------------

4.5 Due Execution, Delivery and Performance of the Agreements. The Company has
full legal right, corporate power and authority to enter into the Transaction
Agreements and perform the transactions contemplated hereby and thereby. The
Transaction Agreements have been duly authorized, executed and delivered by the
Company. The Transaction Agreements constitute legal, valid and binding
agreements of the Company, enforceable against the Company in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws and
judicial decisions of general application relating to or affecting the
enforcement of creditors’ rights generally and the application of general
equitable principles relating to the availability of remedies, and except as
rights to indemnity or contribution, including indemnification provisions set
forth in Section 7.7 of this Agreement, may be limited by federal or state
securities law or the public policy underlying such laws. The execution and
performance of the Transaction Agreements by the Company and the consummation of
the transactions therein contemplated will not violate any provision of the
Amended and Restated Certificate of Incorporation, as amended by the First
Amendment, or the Bylaws of the Company or the organizational documents of any
Subsidiary and will not result in the creation of any Liens upon any assets of
the Company or any Subsidiary pursuant to the terms or provisions of, or will
not conflict with, result in the breach or violation of, or constitute, either
by itself or upon notice or the passage of time or both, a default under any
agreement, mortgage, deed of trust, lease, franchise, license, indenture, permit
or other instrument to which any of the Company or any Subsidiary is a party or
by which any of the Company or any Subsidiary or their respective properties may
be bound or affected and in each case that would have or reasonably be expected
to have a Material Adverse Effect, any statute or any authorization, judgment,
decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental agency or body applicable to the
Company or any Subsidiary or any of their respective properties. No consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental agency or body is required for the
execution and delivery of the Transaction Agreements by the Company or the
consummation by the Company of the transactions contemplated therein, except for
compliance with the Blue Sky laws and federal securities laws applicable to the
offering of the Securities and such as may be required by the bylaws and rules
of the Financial Industry Regulatory Authority, Inc. or The New York Stock
Exchange, Inc. For the purposes of this Agreement, the term “Material Adverse
Effect” shall mean any material adverse effect on the business, properties,
assets, operations, results of operations or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole, or on the transactions
contemplated hereby or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform its obligations hereunder.

4.6 Accountants. UHY LLP, who has reported on the consolidated financial
statements and schedules contained in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2008 (which are incorporated by reference into
the Private Placement Memorandum), are registered independent public accountants
as required by the Securities Act and the rules and regulations promulgated
thereunder (the “1933 Act Rules and Regulations”) and by the rules of the Public
Accounting Oversight Board.

 

6



--------------------------------------------------------------------------------

4.7 No Defaults or Consents. Neither the execution, delivery and performance of
the Transaction Agreements by the Company nor the consummation of any of the
transactions contemplated therein (including the issuance and sale by the
Company of the Securities and the issuance of the Initial Exercise Shares,
Contingent Exercise Shares and the Conversion Shares) will give rise to a right
to terminate or accelerate the due date of any payment due under, or conflict
with or result in the breach of any term or provision of, or constitute a
default (or an event that with notice or lapse of time or both would constitute
a default) under, except such defaults that individually or in the aggregate
would neither cause nor reasonably be expected to cause a Material Adverse
Effect, or require any consent or waiver under, or result in the execution or
imposition of any Liens upon any properties or assets of the Company or its
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which either the Company or its Subsidiaries or any of its or
their properties or businesses is bound, or any franchise, license, permit,
judgment, decree, order, statute, rule or regulation applicable to the Company
or any of its Subsidiaries or violate any provision of the charter or by-laws of
the Company or any of its Subsidiaries, except (i) for such consents or waivers
that have already been obtained and are in full force and effect, and (ii) that
the issuance of the Contingent Exercise Shares cannot be made until after the CW
Approvals and the Charter Amendment Effectiveness.

4.8 Contracts. The material contracts to which the Company is a party that have
been filed as exhibits to the SEC Documents (as defined in Section 4.19), have
been duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding agreements of the Company, enforceable
by and against it in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws and judicial decisions of
general application relating to enforcement of creditors’ rights generally, and
the application of general equitable principles relating to or affecting the
availability of remedies, and except as rights to indemnity or contribution may
be limited by federal or state securities laws or the public policy underlying
such laws.

4.9 No Actions. There are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary before or by any court, regulatory body or administrative agency or
any other governmental agency or body, domestic or foreign, which actions, suits
or proceedings, individually or in the aggregate, would have or reasonably be
expected to have a Material Adverse Effect; and no labor disturbance by the
employees of the Company exists or, to the Company’s knowledge, is imminent,
that would have or reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary is a party to or subject to the
provisions of any injunction, judgment, decree or order of any court, regulatory
body, administrative agency or other governmental agency or body that would have
or reasonably be expected to have a Material Adverse Effect.

4.10 Properties. The Company and each Subsidiary has good and valid title to all
items of tangible personal property described as owned by it in the consolidated
financial statements included in the Private Placement Memorandum that are
material to the businesses of the Company and its Subsidiaries taken as a whole,
in each case free and clear of all Liens except

 

7



--------------------------------------------------------------------------------

for those disclosed in the SEC Documents (as defined in Section 4.19), or those,
individually or in the aggregate, that (i) do not materially interfere with the
use made and proposed to be made of such property by the Company and its
Subsidiaries or (ii) would neither have nor reasonably be expected to have a
Material Adverse Effect. Any real property described in the Private Placement
Memorandum as being leased by the Company or any Subsidiary that is material to
the business of the Company and its Subsidiaries, taken as a whole, is held by
them under valid, existing and enforceable leases, except those that,
individually or in the aggregate, (A) do not materially interfere with the use
made or proposed to be made of such property by the Company and its Subsidiaries
or (B) would neither have nor reasonably be expected to have a Material Adverse
Effect.

4.11 No Material Adverse Change. Except as disclosed in the Private Placement
Memorandum or the SEC Documents, since December 31, 2008 (i) the Company and its
Subsidiaries have not incurred any material liabilities or obligations, indirect
or contingent, or entered into any material agreement or other transaction that
is not in the ordinary course of business or that could reasonably be expected
to result in a material reduction in the future earnings of the Company;
(ii) the Company and its Subsidiaries have not sustained any material loss or
material interference with their businesses or properties from fire, flood,
windstorm, accident or other calamity not covered by insurance; (iii) the
Company and its Subsidiaries have not paid or declared any dividends or other
distributions with respect to their capital stock and none of the Company or any
Subsidiary is in material default in the payment of principal or interest on any
outstanding long-term debt obligations; (iv) there has not been any change in
the capital stock of the Company or its Subsidiaries other than the sale of the
Securities pursuant to the Agreements and shares or options issued pursuant to
employee equity incentive plans or purchase plans approved by the Company’s
Board of Directors, or indebtedness material to the Company or its Subsidiaries
(other than in the ordinary course of business and any required scheduled
payments); and (v) there has not occurred any event that has caused or would
reasonably be expected to cause a Material Adverse Effect.

4.12 Intellectual Property. Except as disclosed in the Private Placement
Memorandum or the SEC Documents, (i) the Company and each Subsidiary owns or has
obtained valid and enforceable licenses or options for the inventions, patent
applications, patents, trademarks (both registered and unregistered), trade
names, copyrights and trade secrets necessary for the conduct of its respective
business as currently conducted (collectively, the “Intellectual Property”); and
(ii) (a) there are no third parties who have any ownership rights or other
claims to any Intellectual Property that is owned by, or has been licensed to,
the Company or any Subsidiary for the products and services of the Company and
its Subsidiaries described in the Private Placement Memorandum or the SEC
Documents that would preclude the Company or any Subsidiary from conducting its
business as currently conducted and have or reasonably be expected to have a
Material Adverse Effect, except for the ownership rights of the owners of the
Intellectual Property licensed or optioned by the Company or any Subsidiary;
(b) there are currently no sales of any products or the provision of services
that would constitute an infringement by third parties of any Intellectual
Property owned, licensed or optioned by the Company or any Subsidiary, which
infringement would have or reasonably be expected to have a Material Adverse
Effect; (c) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the rights of the
Company or any Subsidiary in or to any Intellectual Property owned, licensed or
optioned by the Company or any

 

8



--------------------------------------------------------------------------------

Subsidiary, other than claims that would neither have nor reasonably be expected
to have a Material Adverse Effect; (d) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any Intellectual Property owned, licensed or optioned
by the Company or any Subsidiary, other than actions, suits, proceedings and
claims that would neither have nor reasonably be expected to have a Material
Adverse Effect; and (e) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company or any
Subsidiaries infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary right of others, other than actions, suits,
proceedings and claims that would neither have nor reasonably be expected to
have a Material Adverse Effect.

4.13 Compliance. Neither the Company nor any of its Subsidiaries have been
advised, nor do any of them have any reason to believe, that it is not
conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, including
all applicable local, state and federal environmental laws and regulations,
except where failure to be so in compliance would neither have nor reasonably be
expected to have a Material Adverse Effect.

4.14 Taxes. The Company and each Subsidiary have filed all required tax returns,
and all such tax returns are true, correct and complete in all material
respects. The Company and each Subsidiary have fully paid all taxes shown as due
thereon. None of the Company or any Subsidiary has knowledge of any deficiency
or assessment with respect to liabilities for any material taxes that has been
or might be asserted or threatened against it, that has not been fully paid or
finally settled, unless being contested in good faith through appropriate
proceedings and for which adequate reserves are reflected in the Company’s
consolidated financial statements. All tax liabilities accrued through the date
hereof have been adequately reserved for in the Company’s consolidated financial
statements.

4.15 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
transactions contemplated by the Transaction Agreements will be, or will have
been, fully paid by the Company and all laws imposing such taxes will be or will
have been fully complied with.

4.16 Investment Company. The Company is not an “investment company” or
“promoter” or “principal underwriter” for an investment company, within the
meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder.

4.17 Offering Materials. None of the Company, its directors and officers has
distributed or will distribute prior to the Closing Date any offering material,
including any “free writing prospectus” (as defined in Rule 405 promulgated
under the Securities Act), in connection with the offering and sale of the
Securities other than the summary term sheets attached hereto as Exhibit F
hereto and the Private Placement Memorandum or any amendment or supplement
thereto. The Company has not in the past nor will it hereafter take any action
independent of the Placement Agent to sell, offer for sale or solicit offers to
buy any securities of the Company that could result in the initial sale of the
Securities hereunder not being exempt from the registration requirements of
Section 5 of the Securities Act.

 

9



--------------------------------------------------------------------------------

4.18 Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for its business, including insurance
covering all real and personal property owned or leased by the Company against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against, with such deductibles as are customary for companies in the
same or similar business, all of which insurance is in full force and effect.

4.19 Additional Information. The information contained in the following
documents (the “SEC Documents”), which the Placement Agent has furnished to the
Purchaser (or will furnish prior to the Closing) or which are otherwise
available through the Commission’s EDGAR system, as of the dates thereof, did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading:

(a) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2008;

(b) the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2009;

(c) the Company’s Definitive Proxy Statement for the Annual Meeting of
Stockholders held on June 11, 2009;

(d) the Company’s Current Reports on Form 8-K filed on March 3, March 16, the
first of the two such reports filed on March 23, March 27, May 15 and June 8
2009;

(e) the description of the Company’s common stock contained in its Registration
Statement on Form 8-A filed on December 26, 2007;

(f) all other documents, if any, filed by the Company (excluding the Current
Reports on Form 8-K or the portions thereof furnished under Item 2.02 or
Item 7.01 of Form 8-K) with the Commission since June 8, 2009 pursuant to the
reporting requirements of the Exchange Act.

The SEC Documents incorporated by reference in the Private Placement Memorandum
or attached as exhibits thereto, at the time they became effective or were filed
with the Commission, as the case may be, complied in all material respects with
the requirements of the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder (the “1934 Act Rules and Regulations”
and, together with the 1933 Act Rules and Regulations, the “Rules and
Regulations”). In the past 12 calendar months, the Company has filed all
documents required to be filed by it prior to the date hereof with the
Commission pursuant to the reporting requirements of the Exchange Act and the
1934 Act Rules and Regulations.

4.20 Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Securities.

 

10



--------------------------------------------------------------------------------

4.21 Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities as described under “Use of Proceeds” in the Private Placement
Memorandum.

4.22 Non-Public Information. Except as disclosed in the Private Placement
Memorandum, the Company has not disclosed to the Purchaser information that
would constitute material non-public information as of the Closing Date other
than the existence of the transactions contemplated hereby.

4.23 Use of Purchaser Name. Except as otherwise required by applicable law or
regulation, the Company shall not use the Purchaser’s name or the name of any of
its Affiliates (as defined below) in any advertisement, announcement, press
release or other similar public communication unless it has received the prior
written consent of the Purchaser for the specific use contemplated, which
consent shall not be unreasonably withheld or delayed. For purposes of this
Agreement, “Affiliate” means, with respect to any natural person, firm,
partnership, association, corporation, limited liability company, company,
trust, entity, public body or government (a “Person”), any Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. With respect to any natural person, the term “Affiliate”
means (i) the spouse or children (including those by adoption) and siblings of
such Person; and any trust whose primary beneficiary is such Person, such
Person’s spouse, such Person’s siblings and/or one or more of such Person’s
lineal descendants, (ii) the legal representative or guardian of such Person or
of any such immediate family member in the event such Person or any such
immediate family member becomes mentally incompetent and (iii) any Person
controlled by or under common control with any one or more of such Person and
the Persons described in clauses (i) or (ii) preceding.

4.24 Related-Party Transactions. Except as described in the Private Placement
Memorandum and for purchases by related parties of Securities in this offering,
no transaction has occurred between or among the Company, on the one hand, and
its Affiliates, officers or directors on the other hand, that is required to
have been described under applicable securities laws and the rules and
regulations promulgated thereunder in its Exchange Act filings and is not so
described in such filings.

4.25 Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would have or
would reasonably be expected to have a Material Adverse Effect. There are no
such transactions, arrangements or other relationships with the Company that may
create any material contingencies or liabilities that are not otherwise
disclosed by the Company in its Exchange Act filings.

4.26 Governmental Permits, Etc. The Company and each Subsidiary has all
franchises, licenses, certificates and other authorizations from federal, state
or local governments or governmental agencies, departments or bodies that are
currently necessary for the operation of

 

11



--------------------------------------------------------------------------------

the business of the Company and its Subsidiaries as currently conducted, except
where the failure to possess currently such franchises, licenses, certificates
and other authorizations would neither have nor reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
permit that, if the subject of an unfavorable decision, ruling or finding, would
have or would reasonably be expected to have a Material Adverse Effect.

4.27 Financial Statements. The consolidated financial statements of the Company
and the related notes and schedules thereto included in its Exchange Act filings
present fairly, in all material respects, the financial condition of the Company
and its consolidated Subsidiaries as of the dates thereof and the results of
operations, stockholders’ equity and cash flows of the Company and its
consolidated Subsidiaries at the dates and for the periods covered thereby. Such
financial statements and the related notes and schedules thereto have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise noted
therein) and all adjustments necessary for a fair presentation of results for
such periods have been made; provided, however, that the unaudited financial
statements are subject to normal year-end audit adjustments (which are not
expected to be material) and do not contain all footnotes required under
generally accepted accounting principles.

4.28 Listing Compliance. The Company is in compliance with the requirements of
The New York Stock Exchange for continued listing of the Common Stock thereon.
The Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
listing of the Common Stock on The New York Stock Exchange, nor has the Company
received any notification that the Commission or The New York Stock Exchange is
currently contemplating terminating such registration or listing. The
transactions contemplated by the Transaction Agreements will not contravene the
rules and regulations of The New York Stock Exchange. The Company will
(i) comply with all requirements of The New York Stock Exchange with respect to
the issuance of the Securities, (ii) cause the Initial Exercise Shares and
Conversion Shares to be listed on The New York Stock Exchange and listed on any
other exchange on which the Common Stock is listed on or before (subject to
official notice of issuance) the Closing Date, and (iii) cause the Contingent
Exercise Shares to be listed on The New York Stock Exchange or such other
exchange on which the Common Stock is then listed promptly after the CW
Approvals and the Charter Amendment Effectiveness.

4.29 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company maintains disclosure controls and
procedures (as defined in Rules 13a-15 and 15d-15 under the Exchange Act) that
are designed to ensure that material information relating to the Company is made
known to the Company’s principal executive officer and the Company’s principal
financial officer or persons

 

12



--------------------------------------------------------------------------------

performing similar functions. Except as set forth in the Private Placement
Memorandum or the SEC Documents, there is and has been no failure on the part of
the Company, or to its knowledge after due inquiry, any of the Company’s
directors or officers, in their capacities as such, to comply with any
applicable provisions of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated therewith (the “Sarbanes Oxley Act”). Each of the
principal executive officer and the principal financial officer of the Company
(or each former principal executive officer of the Company and each former
principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act. The Company has
taken all reasonable actions necessary to ensure that it is in compliance with
all provisions of the Sarbanes-Oxley Act that are in effect and with which the
Company is required to comply. Notwithstanding the foregoing, the Company is
currently investigating a series of potential thefts by an employee occurring
over several quarters that are currently expected to amount to losses ranging
from $100,000 to $200,000, in the aggregate, and in connection with such
investigation has also reviewed and is strengthening its oversight and internal
controls relating primarily to travel and expense reimbursements. The Company
does not expect the foregoing to result in a material weakness in the Company’s
internal control over financial reporting.

4.30 Foreign Corrupt Practices. Neither the Company nor any Subsidiary has, nor,
to the knowledge of the Company, has any director, officer, agent or employee,
in the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

4.31 Employee Relations. Neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or employs any member of a union (other than
with regards to statutory unions required under foreign laws and regulations).
The Company and each Subsidiary believe that their relations with their
employees are good. Except as set forth in the Private Placement Memorandum, no
executive officer of the Company (as defined in Rule 501(f) promulgated under
the Securities Act) has notified the Company that such officer intends to leave
the Company or otherwise terminate such officer’s employment with the Company.
No executive officer of the Company is, or is now expected to be, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement or any other
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters.

4.32 ERISA. Each material employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its Affiliates for

 

13



--------------------------------------------------------------------------------

employees or former employees of the Company and its Subsidiaries, or to which
the Company or any of its Subsidiaries has any liability thereunder (a “Company
Benefit Plan”), has been maintained in material compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
no action, dispute, claim, suit or proceeding is pending or, to the knowledge of
the Company, threatened with respect to any Company Benefit Plan (other than
claims for benefits in the ordinary course) that could result in a material
liability to the Company; no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred that could result
in a material liability to the Company with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption; and
for each such plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

4.33 Environmental Matters. There has been no storage, disposal, generation,
manufacture, transportation, handling or treatment of toxic wastes, hazardous
wastes or hazardous substances by the Company or to its knowledge, any
Subsidiary (or, to the knowledge of the Company, any of their predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or any Subsidiary in material violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or that would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit; there has been no material spill, discharge,
leak, emission, injection, escape, dumping or release of any kind into such
property or into the environment surrounding such property of any toxic wastes,
medical wastes, solid wastes, hazardous wastes or hazardous substances due to or
caused by the Company or any Subsidiary or with respect to which the Company or
any Subsidiary have knowledge; the terms “hazardous wastes”, “toxic wastes”,
“hazardous substances”, and “medical wastes” shall have the meanings specified
in any applicable local, state, federal and foreign laws or regulations with
respect to environmental protection.

4.34 Integration; Other Issuances of the Securities. The Company has not issued
any shares of Common Stock or shares of any series of preferred stock or other
securities or instruments convertible into, exchangeable for or otherwise
entitling the holder thereof to acquire shares of Common Stock that would be
integrated with the sale of the Securities to the Purchaser for purposes of the
Securities Act or of any applicable stockholder approval provisions, including
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. Assuming
the accuracy of the representations and warranties of the Purchasers to the
Company as set forth in the Agreements, the offer and sale of the Securities by
the Company to the Purchasers pursuant to the Agreements will be exempt from the
registration requirements of the Securities Act.

4.35 Disclosure. All disclosure provided to the Purchaser, including the Private
Placement Memorandum but excluding the summary term sheets attached hereto as
Exhibit F, regarding the Company, its business and the transactions contemplated
hereby, furnished by or on behalf of the Company, were, as of the date made,
true and correct and did not contain any

 

14



--------------------------------------------------------------------------------

untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No representation or warranty is
made in respect of the summary term sheets attached hereto as Exhibit F hereto.

4.36 No New Issuances and Registrations. Except with respect to (a) the issuance
of the Securities pursuant to the other Agreements, (b) the issuance of the
Initial Exercise Shares upon exercise of the Initial Warrants, (c) the issuance
of the Contingent Exercise Shares upon exercise of the Contingent Warrants,
(d) the issuance of the Conversion Shares upon conversion of the Preferred
Shares, (e) the issuance of any shares of Common Stock as dividends on the
Preferred Shares and (f) the issuance of a warrant to the Placement Agent for
not more than 200,000 shares of Common Stock at an exercise price of not less
than $2.00 per share of Common Stock, the Company agrees that until such time as
the Commission declares the First Registration Statement effective, it will not,
directly or indirectly, grant, issue, sell, pledge or otherwise dispose of any
shares of Common Stock, or securities convertible into or exchangeable for
Common Stock, or file a registration statement (other than the Registration
Statements) with respect to the registration of any such newly issued shares of
Common Stock or other securities. Notwithstanding the above, the restrictions
set forth in this Section 4.36 shall not apply to issuances by the Company of
(i) securities required to be issued pursuant to contractual obligations of the
Company in effect as of the date hereof; (ii) securities issued on a pro rata
basis to all holders of a class of outstanding equity securities of the Company;
(iii) securities issued in connection with a strategic partnership, licensing,
joint venture, collaboration, lending or other similar arrangements, or in
connection with the acquisition or license by the Company of any business,
products or technologies, so long as the aggregate amount of such issuances
pursuant to this clause (iii) that do not exceed 10% of the Company’s
outstanding capital stock measured as of the closing of the sale of the
Securities, including the Securities; and (iv) equity securities issued pursuant
to employee compensation, incentive, benefit or purchase plans in effect as of
the date hereof or subsequently adopted by the Company’s Board of Directors.
Notwithstanding the foregoing, the Company shall not, and shall cause its
directors, officers and Affiliates not to, sell, offer for sale or solicit
offers to buy any shares of Common Stock or shares of any series of preferred
stock or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock that
would be integrated with the sale of the Securities to the Purchaser for
purposes of the Securities Act, except with respect to the issuance of the
Securities pursuant to the other Agreements.

4.37 No Undisclosed Events, Liabilities, Developments or Circumstances. Except
as described in the Private Placement Memorandum and for the transactions
contemplated hereby, which will be disclosed in the Press Release (as defined in
Section 7.5(b)), or as disclosed in the SEC Documents, no event, liability,
development or circumstance has occurred or exists, or is contemplated to occur,
with respect to the Company or its Subsidiaries or their respective business,
properties, prospects, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the Commission relating to an
issuance and sale by the Company of its Common Stock and that has not been
publicly announced.

4.38 Amendment to Credit Facility. The Company has entered into an amendment to
its credit facility substantially on the terms described in the Private
Placement

 

15



--------------------------------------------------------------------------------

Memorandum (the “Credit Facility Amendment”). The Credit Facility Amendment has
been duly and validly authorized, executed and delivered by the Company and
constitutes the legal, valid and binding agreement of the Company, enforceable
by and against it in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws and judicial decisions of general application relating to
enforcement of creditors’ rights generally, and the application of general
equitable principles relating to or affecting the availability of remedies, and
except as rights to indemnity or contribution may be limited by federal or state
securities laws or the public policy underlying such laws.

4.39 Shareholder Vote With Respect to Amendment.

(a) The Company shall, in accordance with any applicable federal, state, local
or foreign order, writ, injunction, judgment, settlement, award, decree,
statute, law, rule or regulation and the Company’s Amended and Restated
Certificate of Incorporation and By-laws, take all action necessary to convene a
meeting of its stockholders to consider and vote upon (i) the amendment of the
Company’s Amended and Restated Certificate of Incorporation to increase the
number of authorized shares of Common Stock from 40,000,000 to at least
80,000,000 (the “Proposed Charter Amendment”); (ii) the approval of the payment
by the Company of dividends in respect of the Preferred Shares in shares of
Common Stock (the “PIK Approval”); (iii) the approval of the anti-dilution price
protection in the Initial Warrants (the “Initial Warrant Approval”); and
(iv) the approval of the Contingent Warrants (the “Contingent Warrant Approval”
and, together with the Proposed Charter Amendment, PIK Approval and the Initial
Warrant Approval, the “Stockholder Proposals”). Such meeting shall be convened
as soon as practicable following the Closing Date, but in any event not later
than 120 days following the Closing Date. Subject to fiduciary duties under
applicable Law, the Board of Directors of the Company shall, in connection with
such meeting, recommend approval of the Stockholder Proposals and shall take all
other lawful action to solicit the approval of the Stockholder Proposals. The
Company shall retain a proxy solicitor to assist in obtaining the approval of
the Stockholder Proposals, and shall use its commercially reasonable efforts to
retain Innisfree M&A Incorporated as such proxy solicitor.

(b) If the Stockholder Proposals are not approved by the stockholders at the
meeting contemplated by Section 4.39(a), upon written notice from the Purchaser
and the Other Purchasers holding a majority of the Securities, the Company shall
be obligated to convene another meeting of its stockholders on the terms set
forth in Section Section 4.39(a) (except that such meeting shall take place no
later than 120 days after the meeting contemplated by Section Section 4.39(a)),
and the Board of Directors shall again be obligated to take the actions set
forth in Section Section 4.39(a) with respect to such meeting. If the approval
of the Company’s stockholders is not obtained at this second meeting, then the
Company shall be obligated to include the Stockholder Proposals as proposals to
be voted upon at no more than two subsequent meetings of its stockholders within
120 days after the preceding meeting, and its Board of Directors shall remain
obligated to take the actions set forth in Section Section 4.39(a) with respect
to each such meeting.

 

16



--------------------------------------------------------------------------------

5. Representations, Warranties and Covenants of the Purchaser. The Purchaser
represents and warrants to, and covenants with, the Company that:

5.1 Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Securities, including
investments in securities issued by the Company and comparable entities, and the
Purchaser has undertaken an independent analysis of the merits and the risks of
an investment in the Securities and has reviewed carefully the Private Placement
Memorandum, based on the Purchaser’s own financial circumstances; (ii) the
Purchaser has had the opportunity to request, receive, review and consider all
information it deems relevant in making an informed decision to purchase the
Securities and to ask questions of, and receive answers from, the Company
concerning such information; (iii) the Purchaser is acquiring the number of
Securities set forth in Section 2.1 in the ordinary course of its business and
for its own account and with no present intention of distributing any of such
Securities or any arrangement or understanding with any other Persons regarding
the distribution of such Securities (this representation and warranty not
limiting the Purchaser’s right to resell the Registrable Securities pursuant to
the Registration Statements or in compliance with the Securities Act and the
Rules and Regulations, or, other than with respect to any claims arising out of
a breach of this representation and warranty, the Purchaser’s right to
indemnification under Section 7.7); (iv) the Purchaser will not, directly or
indirectly, offer, sell, pledge (other than pledges in connection with bona fide
margin accounts), transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of (other than pledges in
connection with bona fide margin accounts)) any of the Securities, nor will the
Purchaser engage in any short sale that results in a disposition of any of the
Securities by the Purchaser, except in compliance with the Securities Act and
the Rules and Regulations and any applicable state securities laws as currently
interpreted on the date hereof; (v) the Purchaser will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with resales of the Registrable Securities pursuant to the
Registration Statements or with the applicable requirements of any exemption
from the Securities Act; (vi) the Purchaser has completed or caused to be
completed the Registration Statement Questionnaire attached hereto as part of
Appendix I, for use in preparation of the Registration Statements, and the
answers thereto are true and correct as of the date hereof and will be true and
correct as of the effective date of the Registration Statements, unless the
Purchaser notifies the Company otherwise, and the Purchaser will notify the
Company immediately of any material change in any such information provided in
the Registration Statement Questionnaire until such time as the Purchaser has
sold all of its Registrable Securities or until the Company is no longer
required to keep the Registration Statements effective; (vii) the Purchaser has,
in connection with its decision to purchase the number of Securities set forth
in Section 2.1 above, relied solely upon the SEC Documents, the Private
Placement Memorandum and the representations and warranties of the Company
contained herein, and the Purchaser has not relied on the Placement Agent in
negotiating the terms of its investment in the Securities and, in making a
decision to purchase the Securities, the Purchaser has not received or relied on
any communication, investment advice or recommendation from the Placement Agent;
(viii) the Purchaser has had an opportunity to discuss this investment with
representatives of the Company and ask questions of them but has not relied on
any communication (other than the Private Placement Memorandum) or
recommendation from any representative of the Company and (ix) the Purchaser is
an “accredited investor” (an “Accredited Investor”) within the meaning of Rule
501 under the Securities Act.

 

17



--------------------------------------------------------------------------------

5.2 Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

5.3 Confidentiality. For the benefit of the Company, the Purchaser previously
agreed with the Placement Agent to keep confidential all information concerning
this private placement. The Purchaser is prohibited from reproducing or
distributing this Agreement, the Private Placement Memorandum or any other
offering materials or other information provided by the Company in connection
with the Purchaser’s consideration of its investment in the Company, in whole or
in part, or divulging or discussing any of their contents, except to its
financial, investment or legal advisors in connection with its proposed
investment in the Securities. Further, the Purchaser understands that the
existence and nature of all conversations and presentations, if any, regarding
the Company and this offering must be kept strictly confidential. The Purchaser
understands that the federal securities laws impose restrictions on trading
based on information regarding this offering. In addition, the Purchaser hereby
acknowledges that unauthorized disclosure of information regarding this offering
may result in a violation of Regulation FD. This obligation will terminate upon
the filing by the Company of the Press Release (as defined below), which shall
include any material, non-public information provided to the Purchaser prior to
the date hereof. In addition to the above, the Purchaser shall maintain in
confidence the receipt and content of any notice of a Suspension (as defined in
Section 5.11 below). The foregoing agreements shall not apply to any information
that is or becomes publicly available through no fault of the Purchaser, or that
the Purchaser is legally required to disclose; provided, however, that if the
Purchaser is requested or ordered to disclose any such information pursuant to
any court or other government order or any other applicable legal procedure, it
shall use its commercially reasonable efforts to provide the Company with prompt
notice of any such request or order in time sufficient to enable the Company to
seek, at the Company’s expense, an appropriate protective order.

5.4 Investment Decision. The Purchaser understands that nothing in the Agreement
or any other materials presented to the Purchaser in connection with the
purchase and sale of the Securities constitutes legal, tax or investment advice.
The Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

5.5 Risk of Loss. The Purchaser understands that its investment in the
Securities involves a significant degree of risk, including a risk of total loss
of the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risk factors related to the Purchaser’s purchase of the
Securities, including those set forth and incorporated by reference under the
caption “Risk Factors” in the Private Placement Memorandum. The Purchaser
understands that no market exists or is expected to exist for the Securities,
that the

 

18



--------------------------------------------------------------------------------

market price of the Common Stock has been volatile and that no representation is
being made as to the future value of the Securities or the Common Stock issuable
upon conversion or exercise of the Securities.

5.6 Legend.

(a) Securities Legends. The Purchaser understands that the Preferred Shares will
bear a restrictive legend in substantially the form set out in Section 5.6(d)(i)
and the Warrants will bear a restrictive legend in substantially the form set
out in Section 5.6(d)(ii) until such time as such securities may be sold
pursuant to Rule 144 without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the Securities Act;
provided, however, that with respect to the Warrants, any certificates for the
Warrants that are issued after such time shall bear a restrictive legend in
substantially the form set out in Section 5.6(d)(iii).

(b) Conversion Shares Legend. The Purchaser understands that the Conversion
Shares that do not constitute First RS Shares (the “Uncovered Conversion
Shares”) will bear a restrictive legend in substantially the form set out in
Section 5.6(d)(iv) until such time as such securities may be sold pursuant to
Rule 144 without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act.

(c) Registrable Securities Legend. The Purchaser understands that the First RS
Shares and the Contingent Exercise Shares (together, the “Registrable
Securities”) will bear a restrictive legend in substantially the form set out in
Section 5.6(d)(iv) until such time as a Registration Statement covering resales
of such Registrable Securities has been declared effective under the Securities
Act or such securities may be sold pursuant to Rule 144 without the requirement
to be in compliance with Rule 144(c)(1) (or any successor thereto) promulgated
under the Securities Act.

(d) Legends.

(i) “NEITHER THE SHARES REPRESENTED BY THIS CERTIFICATE NOR THE SHARES ISSUABLE
UPON CONVERSION HEREOF HAVE BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION. SUCH SHARES MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE
OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE CORPORATION HAS RECEIVED
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES
NOT REQUIRE REGISTRATION

 

19



--------------------------------------------------------------------------------

UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS OR THE CORPORATION HAS
RECEIVED FROM THE HOLDER REASONABLE ASSURANCE THAT THE SHARES CAN BE SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

(ii) “NEITHER THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE NOR THE
SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED OR QUALIFIED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. SUCH SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS OR THE COMPANY HAS RECEIVED FROM THE HOLDER
REASONABLE ASSURANCE THAT THE SECURITIES CAN BE SOLD, ASSIGNED OR TRANSFERRED
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

(iii) “THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT CERTIFICATE HAVE
NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION

 

20



--------------------------------------------------------------------------------

DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE
LAWS OR THE COMPANY HAS RECEIVED FROM THE HOLDER REASONABLE ASSURANCE THAT THE
SECURITIES CAN BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

(iv) “THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS OR THE COMPANY HAS RECEIVED FROM THE HOLDER
REASONABLE ASSURANCE THAT THE SHARES CAN BE SOLD, ASSIGNED OR TRANSFERRED
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

5.7 Legend Removal.

(a) Warrants. The legend set forth in Section 5.6(d)(ii) shall be replaced with
the legend set forth in Section 5.6(d)(iii) and the Company shall issue a
certificate bearing the legend set forth in Section 5.6(d)(iii) to the holder of
the Warrants upon which it is stamped or issue such Warrants to such holder by
electronic delivery at the applicable balance account at The Depository Trust
Company (“DTC”), if, unless otherwise required by state securities laws,
(A) such holder first provides the Company with an opinion of counsel reasonably
satisfactory to the Company, in a generally acceptable form and pursuant to
Section 7.5(d), to the effect that such sale, assignment or transfer of such
Warrants may be made without registration under the applicable requirements of
the Securities Act and that the legend set forth in Section 5.6(d)(ii) is no
longer required, or (B) such holder first provides the Company with reasonable
assurance that the Warrants can be sold, assigned or transferred pursuant to
Rule 144 without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act.

 

21



--------------------------------------------------------------------------------

(b) Preferred Shares and Uncovered Conversion Shares. The applicable legend set
forth in Section 5.6 shall be removed and the Company shall issue a certificate
without such legend to the holder of the Preferred Shares or Uncovered
Conversion Shares upon which it is stamped or issue such Preferred Shares or
Uncovered Conversion Shares, as the case may be, to such holder by electronic
delivery at the applicable balance account at DTC, if, unless otherwise required
by state securities laws, (A) such holder first provides the Company with an
opinion of counsel reasonably satisfactory to the Company, in a generally
acceptable form and pursuant to Section 7.5(d), to the effect that such sale,
assignment or transfer of such Preferred Shares or Uncovered Conversion Shares,
as the case may be, may be made without registration under the applicable
requirements of the Securities Act and that such legend is no longer required,
or (B) such holder first provides the Company with reasonable assurance that the
Preferred Shares or Uncovered Conversion Shares, as the case may be, can be
sold, assigned or transferred pursuant to Rule 144 without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto) promulgated under
the Securities Act.

(c) Registrable Securities. The legend set forth in Section 5.6(d)(iv) shall be
removed and the Company shall issue a certificate without such legend to the
holder of Registrable Securities upon which it is stamped or issue such
Registrable Securities to such holder by electronic delivery at the applicable
balance account at DTC, if, unless otherwise required by state securities laws,
(i) the Registration Statement covering registered resales of such Registrable
Securities has been declared effective under the Securities Act and such
Registration Statement remains effective under such Act, or (ii) in connection
with any sale, assignment or other transfer of Registrable Securities that is
not to be effected pursuant to such Registration Statement, such holder first
provides the Company with an opinion of counsel reasonably satisfactory to the
Company, in a generally acceptable form and pursuant to Section 7.5(d), to the
effect that such sale, assignment or transfer of the Registrable Securities may
be made without registration under the applicable requirements of the Securities
Act and that such legend is no longer required, or (iii) such holder first
provides the Company with reasonable assurance that the Registrable Securities
can be sold, assigned or transferred pursuant to Rule 144 without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the Securities Act.

(d) Costs of Removal. The Company shall be responsible for the fees of its
transfer agent and all DTC fees associated with the issuance of such unlegended
shares.

5.8 Certain Permitted Pledges. The Company acknowledges and agrees that, for as
long as Uncovered Conversion Shares or Registrable Securities owned by the
Purchaser remain “restricted securities” within the meaning of Rule 144 and have
not been sold pursuant to the applicable Registration Statement, the Purchaser
may from time to time pledge some or all of such Uncovered Conversion Shares or
Registrable Securities pursuant to a bona fide margin agreement with a
registered broker-dealer that is a qualified institutional buyer as defined in
Rule 144A under the Securities Act (a “QIB”) or an Accredited Investor or grant
a security interest in some or all of such Uncovered Conversion Shares or
Registrable Securities to a financial

 

22



--------------------------------------------------------------------------------

institution that is a QIB or an Accredited Investor (each such pledgee or
transferee, a “Qualifying Institution”); provided, however, that in each case
such Qualifying Institution agrees to be bound by the provisions of this
Agreement (including complying with the restrictions on transfer set forth
herein and agreeing not to make any sale of the Uncovered Conversion Shares or
Registrable Securities under the Registration Statements without complying with
the provisions of this Agreement and without effectively causing the prospectus
delivery requirement under the Securities Act to be satisfied). The Purchaser
shall not be required to give notice to the Company of such pledge or granting
of a security interest, but, in accordance with Section 7.6 hereof, shall
promptly furnish to the Company upon request a copy of such instrument or
instrument of transfer evidencing the assignee’s or transferee’s agreement to be
bound by the provisions of this Agreement (including Section 11 hereof). If
required under the terms of the Purchaser’s arrangement with such Qualifying
Institution, the Purchaser may transfer any such pledged or secured Uncovered
Conversion Shares or Registrable Securities to such Qualifying Institution;
provided, however, that such transfer is made in compliance with the Securities
Act and the 1933 Act Rules and Regulations and any applicable state securities
laws. Such transfer would not be subject to approval by the Company, and no
legal opinion of legal counsel of the Qualifying Institution would be required
in connection therewith. At the Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as such Qualifying Institution may
reasonably request in connection with a transfer of such Uncovered Conversion
Shares or Registrable Securities, including, if appropriate, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder to include such
Qualifying Institution as a selling stockholder therein.

5.9 Stop Transfer.

(a) Securities and Uncovered Conversion Shares. The certificates representing
the Securities and the Uncovered Conversion Shares will be subject to a stop
transfer order with the Company’s transfer agent that restricts the transfer of
such Securities; provided, however, that such stop transfer order shall be
lifted promptly after such time as such securities may first be sold pursuant to
Rule 144 without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act.

(b) Registrable Securities. The certificates representing the Registrable
Securities will be subject to a stop transfer order with the Company’s transfer
agent restricting the transfer of such Registrable Securities. Such stop
transfer order will be lifted promptly after the Registration Statement covering
registered resales of such Registrable Securities has been declared effective
under the Securities Act; provided, however, that such order may be reinstated
upon notice to the Purchaser in circumstances in which the Company is permitted
to suspend the effectiveness of such Registration Statement as permitted herein.

5.10 Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.

 

23



--------------------------------------------------------------------------------

5.11 Public Sale or Distribution. The Purchaser hereby covenants with the
Company not to make any sale of the Registrable Securities under the
Registration Statements without complying with the provisions of this Agreement
and without effectively causing the prospectus delivery requirement under the
Securities Act to be satisfied (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule). The Purchaser
acknowledges that there may occasionally be times when the Company must suspend
the use of the prospectus (the “Prospectus”) forming parts of the Registration
Statements (a “Suspension”) until such time as amendments to the Registration
Statements have been filed by the Company and declared effective by the
Commission, or until such time as the Company has filed an appropriate report
with the Commission pursuant to the Exchange Act. Without the Company’s prior
written consent, which consent shall not unreasonably be withheld or delayed,
the Purchaser shall not use any written materials to offer the Registrable
Securities for resale other than the Prospectus, including any “free writing
prospectus” as defined in Rule 405 under the Securities Act. The Purchaser
covenants that it will not sell any Registrable Securities pursuant to said
Prospectus during the period commencing at the time when the Company gives the
Purchaser written notice of Suspension of the use of said Prospectus and ending
at the time when the Company gives the Purchaser written notice that the
Purchaser may thereafter effect sales pursuant to said Prospectus. In each such
notice, the Company shall not disclose the content of any material, non-public
information to the Purchaser. The Purchaser shall maintain in confidence the
receipt of any notice of Suspension. Notwithstanding the foregoing, the Company
agrees that no Suspension shall be for a period in excess of fifteen
(15) consecutive days, and during any three hundred sixty-five (365) day period,
the aggregate of all of the Suspensions shall not exceed an aggregate of thirty
(30) days, and the first day of any Suspension shall be at least five
(5) trading days after the last day of any prior Suspension (each, an “Allowable
Suspension Period”).

5.12 Organization; Validity; Enforcements. The Purchaser further represents and
warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Purchaser or conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Purchaser is a party or, any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Purchaser, (iii) no consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
agency or body is required on the part of the Purchaser for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
by this Agreement, (iv) upon the execution and delivery of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws or judicial decisions of
general application relating to or affecting the enforcement of creditors’
rights generally and the application of equitable principles relating to the
availability of remedies, and except as rights to indemnity or

 

24



--------------------------------------------------------------------------------

contribution, including the indemnification provisions set forth in Section 7.7
of this Agreement, may be limited by federal or state securities laws or the
public policy underlying such laws and (v) there is not in effect any order
enjoining or restraining the Purchaser from entering into or engaging in any of
the transactions contemplated by this Agreement.

5.13 Common Stock Holdings. Prior to purchases of Securities made by the
Purchaser pursuant to this Agreement, the Purchaser and its Affiliates
beneficially own, directly or indirectly, less than five percent of the
Company’s outstanding shares of Common Stock. The Purchaser and its Affiliates
are not purchasing more than an aggregate of 1,950 Units pursuant to the
Agreements. If the Purchaser is a director or officer of the Company, the
Purchaser is not purchasing more than an aggregate of 390 Units pursuant to the
Agreements.

5.14 Short Sales. Since the time the Purchaser was first contacted about the
offering of the Securities and the transactions contemplated hereby, the
Purchaser has not taken, and prior to the public announcement of the transaction
the Purchaser shall not take, any action that has caused or will cause the
Purchaser to have, directly or indirectly, sold or agreed to sell any shares of
Common Stock, effected any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Common Stock, granted any other right
(including any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock.

6. Survival of Agreements, Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
representations, warranties, covenants and agreements made by the Company and
the Purchaser herein and in the certificates for the Securities delivered
pursuant hereto shall survive the execution of this Agreement, the delivery to
the Purchaser of the Securities being purchased and the payment therefor.

7. Registration of Resales; Compliance with the Securities Act.

7.1 First Registration Statement. The Company shall:

(a) as soon as reasonably practicable, but in no event later than 10 business
days following the Closing Date (the “First Filing Deadline”), prepare and file
with the Commission the Registration Statement on Form S-3 (the “First
Registration Statement”) relating to the resale of the First RS Shares by the
Purchaser and the Other Purchasers from time to time on The New York Stock
Exchange, or the facilities of any national securities exchange on which the
Common Stock is then traded or in privately-negotiated transactions; the term
“First RS Shares” means the Initial Exercise Shares and 75.0% of the Conversion
Shares issuable to or issued to an Investor (rounded down to the next whole
number of Conversion Shares);

(b) use its reasonable best efforts, subject to receipt of necessary information
from the Purchasers, to cause the Commission to declare the First Registration
Statement effective by the earlier of (i) 5 business days after the Commission
has advised the Company that the First Registration Statement has not been

 

25



--------------------------------------------------------------------------------

selected for review by the Commission, (ii) 5 business days after the Commission
has advised the Company the Commission has no more comments with respect to the
First Registration Statement or (iii) 90 days after the Closing Date (each of
(i), (ii) and (iii), the “First RS Effective Deadline”);

(c) by 9:30 a.m., New York City time, on the second business day following the
date the First Registration Statement is declared effective by the Commission,
file with the Commission in accordance with Rule 424 under the Securities Act
the final prospectus to be used in connection with sales pursuant to such First
Registration Statement;

(d) promptly prepare and file with the Commission such amendments and
supplements to the First Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the First Registration
Statement effective until the earlier of (i) the date as of which the Investors
may sell all of the Registrable Securities covered by such First Registration
Statement without restriction pursuant to Rule 144 and without the requirement
to be in compliance with Rule 144(c)(1) (or any successor thereto) promulgated
under the Securities Act or (ii) the date on which the Investors shall have sold
all of the Registrable Securities covered by the First Registration
Statement. For the purpose of this Agreement, “Investor” means a Purchaser or
any transferee or assignee thereof to whom a Purchaser assigns its rights as a
holder of Securities under this Agreement and who agrees to become bound by the
provisions of this Agreement and any transferee or assignee thereof to whom a
transferee or assignee assigns its rights as a holder of Securities under this
Agreement and who agrees to become bound by the provisions of this Agreement;

(e) furnish to the Purchaser with respect to the Registrable Securities, the
resale of which is registered under the First Registration Statement (and to
each underwriter, if any, of such Securities), such number of copies of
prospectuses and such other documents as the Purchaser may reasonably request,
in order to facilitate the public sale or other disposition of all or any of the
Registrable Securities by the Purchaser; and

(f) file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented.

7.2 Changes Relating to First Registration Statement. The Company may waive or
amend the provisions of Section 7.1 with the written consent of the Company and
holders that, together, hold Preferred Shares and Initial Warrants representing
at least equal 67% of the First RS Shares.

7.3 Second Registration Statement. The Company shall:

(a) as soon as reasonably practicable, but in no event later than 10 business
days (such date, the “Second Filing Deadline”) following the later of (i) the
date on which the Company obtains the Contingent Warrant Approval and
stockholder

 

26



--------------------------------------------------------------------------------

approval of the Proposed Charter Amendment, and (ii) the earlier of (A) the six
month anniversary of the Closing Date or (B) a date on which the aggregate
market value of the Common Stock held by non-affiliates of the Company is $75
million or more (and if such stockholder approval occurs after such date, the
aggregate market value of the Common Stock held by non-affiliates of the Company
has been $75 million or more at a date within 45 days prior to such stockholder
approval) (the “Second RS Trigger”), prepare and file with the Commission the
Registration Statement on Form S-3 (the “Second Registration Statement” and
together with the First Registration Statement, the “Registration Statements”)
relating to the resale of the Contingent Exercise Shares by the Purchaser and
the Other Purchasers from time to time on The New York Stock Exchange, or the
facilities of any national securities exchange on which the Common Stock is then
traded or in privately-negotiated transactions;

(b) use its reasonable best efforts, subject to receipt of necessary information
from the Purchasers, to cause the Commission to declare the Second Registration
Statement effective by the earlier of (i) 5 business days after the Commission
has advised the Company that the Second Registration Statement has not been
selected for review by the Commission, (ii) 5 business days after the Commission
has advised the Company the Commission has no more comments with respect to the
Second Registration Statement or (iii) 90 days after the Second RS Trigger (each
of (i), (ii) and (iii), the “Second RS Effective Deadline”);

(c) by 9:30 a.m., New York City time, on the second business day following the
date the Second Registration Statement is declared effective by the Commission,
file with the Commission in accordance with Rule 424 under the Securities Act
the final prospectus to be used in connection with sales pursuant to such Second
Registration Statement;

(d) promptly prepare and file with the Commission such amendments and
supplements to the Second Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the Second Registration
Statement effective until the earlier of (i) the date as of which the Investors
may sell all of the Registrable Securities covered by such Second Registration
Statement without restriction pursuant to Rule 144 and without the requirement
to be in compliance with Rule 144(c)(1) (or any successor thereto) promulgated
under the Securities Act or (ii) the date on which the Investors shall have sold
all of the Registrable Securities covered by the Second Registration Statement;

(e) furnish to the Purchaser with respect to the Registrable Securities, the
resale of which is registered under the Second Registration Statement (and to
each underwriter, if any, of such Securities), such number of copies of
prospectuses and such other documents as the Purchaser may reasonably request,
in order to facilitate the public sale or other disposition of all or any of the
Registrable Securities by the Purchaser; and

(f) file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented.

 

27



--------------------------------------------------------------------------------

7.4 Changes Relating to Second Registration Statement. The Company may waive or
amend the provisions of Section 7.3 with the written consent of the Company and
holders that, together, hold Contingent Warrants representing at least equal to
67% of the Contingent Exercise Shares.

7.5 Further Covenants. The Company shall also:

(a) file a Form D with the Commission with respect to the Securities as required
under Regulation D promulgated under the Securities Act;

(b) issue a press release describing the transactions contemplated by this
Agreement (the “Press Release”) on or before 9:00 a.m., New York City time, on
the first business day following the date hereof;

(c) the Company shall not, and shall cause each of its Subsidiaries and each of
their respective officers, directors, employees and agents not to, provide any
Purchaser with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the filing of the Press Release without the
express written consent of such Purchaser;

(d) in order to enable the Purchasers to sell the Registrable Securities under
Rule 144 under the Securities Act, for a period of one year from Closing, use
its reasonable best efforts to comply with the requirements of Rule 144,
including use its reasonable best efforts to comply with the requirements of
Rule 144(c) with respect to public information about the Company and to timely
file all reports required to be filed by the Company under the Exchange Act, and
shall use its reasonable efforts to cause the Company’s counsel, at the
Company’s expense, to provide any legal opinions required for any transfers
pursuant to Rule 144;

(e) bear all expenses in connection with the procedures set out in Section 7.1,
Section 7.3, and Section 7.5(a) through Section 7.5(d) and the registration of
the Registrable Securities pursuant to the Registration Statements, other than
fees and expenses, if any, of counsel or other advisers to the Purchaser or the
Other Purchasers or underwriting discounts, brokerage fees and commissions
incurred by the Purchaser or the Other Purchasers, if any, in connection with
the offering of the Registrable Securities pursuant to the Registration
Statements;

(f) permit the Purchaser and its legal counsel, upon timely written request, to
review and comment upon (i) an initial draft of a Registration Statements at
least two (2) business days prior to its filing with the Commission and (ii) any
numbered pre-effective amendment to such Registration Statements (for purposes
of clarification, excluding any Annual Report on Form 10-K, Quarterly Report on
Form 10-Q, Current Report on Form 8-K or other public filing incorporated by
reference into such Registration Statement) at least one (1) business day prior
to its filing with the Commission. The Company shall furnish to the Purchaser or
its legal counsel, without charge, copies of any correspondence from the
Commission to the Company or its representatives relating to the Registration
Statements.

 

28



--------------------------------------------------------------------------------

The Company understands that the Purchaser disclaims being an underwriter, and
neither the Company nor any Subsidiary or Affiliate thereof shall identify the
Purchaser as an underwriter in any public disclosure or filing with the
Commission or any stock exchange or market without the prior written consent of
Purchaser. The forms of the questionnaires related to the Registration
Statements to be completed by the Purchaser are attached hereto as Appendix I.

For purposes of Section 7.1, Section 7.3, Section 7.5 and for purposes of
Section 7.7(e), Section 7.9 and Section 19, the definition of “Registrable
Securities,” “Conversion Shares” and “Securities” shall include any capital
stock of the Company issued or issuable with respect to the Registrable
Securities or Securities, as the case may be, as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise.

7.6 Transfer of Securities. The Purchaser agrees that it will not effect any
disposition of the Securities, the Conversion Shares or the Registrable
Securities or its right to purchase the Securities that would constitute a sale
within the meaning of the Securities Act or pursuant to any applicable state
securities laws, except pursuant to the Registration Statements referred to in
Section 7.1 and Section 7.3, in accordance with Rule 144 under the Securities
Act or as otherwise permitted by law, and that it will promptly notify the
Company of any changes in the information set forth in the Registration
Statements regarding the Purchaser or its plan of distribution.

7.7 Indemnification.

(a) Definitions. For the purpose of this Section 7.7:

(i) the term “Purchaser Indemnified Persons” shall mean each Investor, director,
officer, member, partner, employee, agent and representative of the Investor and
each Person, if any, who controls any Investor within the meaning of the
Securities Act or the Exchange Act; and

(ii) the term “Registration Statements” shall include any preliminary
prospectus, final prospectus, free writing prospectus, exhibit, supplement or
amendment included in or relating to, and any document incorporated by reference
in, the Registration Statements referred to in Section 7.1 and Section 7.3.

(b) By the Company. The Company agrees to indemnify and hold harmless the
Purchaser Indemnified Persons, against any losses, claims, damages, liabilities
or expenses, joint or several, to which the Purchaser Indemnified Persons may
become subject, under the Securities Act, the Exchange Act or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect

 

29



--------------------------------------------------------------------------------

thereof as contemplated below) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in either
or both of the Registration Statements, including the Prospectus, financial
statements and schedules, and all other documents filed as a part thereof, as
amended at the times of effectiveness of the Registration Statements, including
any information deemed to be a part thereof as of the time of effectiveness
pursuant to paragraph (b) of Rule 430A, or pursuant to Rules 430B, 430C or 434,
of the 1933 Act Rules and Regulations, or the Prospectus, in the form first
filed with the Commission pursuant to Rule 424(b) of the 1933 Act Rules and
Regulations, or filed as parts of the Registration Statements at the time of
effectiveness if no Rule 424(b) filing is required or any amendment or
supplement thereto, or that arise out of or are based upon the omission or
alleged omission to state in any of them a material fact required to be stated
therein or necessary to make the statements in the Registration Statements or
any amendment or supplement thereto not misleading or in the Prospectus or any
amendment or supplement thereto not misleading in light of the circumstances
under which they were made; provided, however, that the Company will not be
liable for amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld or delayed, and the Company
will not be liable in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon (A) an untrue
statement or alleged untrue statement or omission or alleged omission made in
either or both of the Registration Statements, the Prospectus or any amendment
or supplement thereto in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Purchaser expressly
for use therein, (B) the failure of the Purchaser to comply with the covenants
and agreements contained herein or (C) the inaccuracy of any representation or
warranty made by the Purchaser herein; (ii) any misrepresentation or breach of
any representation or warranty made by the Company in the Agreement or any other
certificate, instrument or document contemplated hereby or thereby; (iii) any
breach of any covenant, agreement or obligation of the Company contained in the
Agreement or any other certificate, instrument or document contemplated hereby
or thereby; or (iv) any cause of action, suit or claim brought or made against
such Purchaser Indemnified Person by a third party (including for these purposes
a derivative action brought on behalf of the Company) and arising out of or
resulting (A) from the execution, delivery, performance or enforcement of the
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, (B) from any transaction financed or to be financed in whole or in
part, directly or indirectly, with the proceeds of the issuance of the
Securities or (C) solely from the status of such Purchaser or holder of the
Securities as an investor in the Company, and the Company will promptly
reimburse the Purchaser Indemnified Persons for reasonable legal and other
expenses as such expenses are reasonably incurred by the Purchaser Indemnified
Persons in connection with investigating, defending or preparing to defend,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action.

(c) By the Purchaser and Other Purchasers. The Purchaser and Other Purchasers
will severally, but not jointly, indemnify and hold harmless the Company, each
of its directors, each of its officers who signed either or both of the
Registration Statements and each person, if any, who controls the Company within
the meaning of

 

30



--------------------------------------------------------------------------------

Section 15 of the Securities Act or Section 20 of the Exchange Act (a “Control
Person”), against any losses, claims, damages, liabilities or expenses to which
the Company, each of its directors, each of its officers who signed either or
both of the Registration Statements or Control Person may become subject, under
the Securities Act, the Exchange Act, or any other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, but only if such settlement is effected with the written consent of
the Purchaser) insofar as such losses, claims, damages, liabilities or expenses
(or actions in respect thereof as contemplated below) arise out of or are based
upon (i) any untrue or alleged untrue statement of any material fact contained
in either or both of the Registration Statements, the Prospectus, or any
amendment or supplement thereto, or that arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements in either or both of the
Registration Statements or any amendment or supplement thereto not misleading or
in the Prospectus or any amendment or supplement thereto not misleading in the
light of the circumstances under which they were made, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in either or both of the
Registration Statements, the Prospectus, or any amendment or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Purchaser expressly for use therein; (ii) any
misrepresentation or breach of any representation or warranty made by the
Purchaser in the Agreement or any other certificate, instrument or document
contemplated hereby; and (iii) any breach of any covenant, agreement or
obligation of the Purchaser contained in the Agreement or any other certificate,
instrument or document contemplated hereby; and will reimburse the Company, each
of its directors, each of its officers who signed either or both of the
Registration Statements and each such Control Person for any legal and other
expense reasonably incurred by the Company, each of its directors, each of its
officers who signed either or both of the Registration Statements or Control
Person, as the case may be, in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the Purchaser’s aggregate liability
under this Section 7.7 shall not exceed the amount of aggregate net proceeds
received by the Purchaser on the sale of the Registrable Securities pursuant to
the Registration Statements and the Securities through such other means as is
effected.

(d) Procedures. Promptly after receipt by an indemnified party under this
Section 7.7 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 7.7, promptly notify the indemnifying
party in writing thereof, but the omission to notify the indemnifying party will
not relieve it from any liability that it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained in this
Section 7.7 to the extent it is not prejudiced as a result of such failure. In
case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the

 

31



--------------------------------------------------------------------------------

indemnifying party, and the indemnified party shall have reasonably concluded,
based on an opinion of counsel reasonably satisfactory to the indemnifying
party, that there may be a conflict of interest between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 7.7 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel,
reasonably satisfactory to such indemnifying party, representing all of the
indemnified parties who are parties to such action) or (ii)) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of commencement of action, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party. In no
event shall any indemnifying party be liable in respect of any amounts paid in
settlement of any action unless the indemnifying party shall have approved in
writing the terms of such settlement; provided, however, that such consent shall
not be unreasonably withheld or delayed. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnification could have been sought hereunder by
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

(e) Contribution.

(i) If the indemnification provided for in this Section 7.7 is required by its
terms, but is, for any reason, held to be unavailable to or otherwise
insufficient to hold harmless an indemnified party under Section 7.7(b),
Section 7.7(c) or Section 7.7(d) in respect to any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of any losses, claims, damages, liabilities or expenses referred to
herein (A) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Purchaser from the private placement of the
Securities hereunder or (B) if the allocation provided by clause (A) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (A) above, but also the
relative fault of the Company and the Purchaser in connection with the
statements or omissions or inaccuracies in the representations and warranties in
any of this Agreement and the Registration Statements, as the case may be, that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.

 

32



--------------------------------------------------------------------------------

(ii) The relative benefits received by the Company on the one hand and the
Purchaser on the other shall be deemed to be in the same proportion as the
amount paid by the Purchaser to the Company for the First RS Shares or pursuant
to the exercise of the Contingent Warrants (but only with respect to the First
RS Shares and Contingent Exercise Shares that were sold by the Purchaser) (the
“Purchaser Payments”) bears to the difference (the “Difference”) between the
Purchaser Payments and the amount received by the Purchaser from such sales. The
relative fault of the Company on the one hand and the Purchaser on the other
shall be determined by reference to, among other things, whether the untrue or
alleged statement of a material fact or the omission or alleged omission to
state a material fact or the inaccurate or the alleged inaccurate representation
and/or warranty relates to information supplied by the Company or by the
Purchaser and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

(iii) The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 7.7(d), any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim. The provisions set forth in Section 7.7(d)
with respect to the notice of the threat or commencement of any threat or action
shall apply if a claim for contribution is to be made under this Section 7.7(e);
provided, however, that no additional notice shall be required with respect to
any threat or action for which notice has been given under Section 7.7(d) for
purposes of indemnification.

(iv) The Company and the Purchaser agree that it would not be just and equitable
if contribution pursuant to this Section 7.7(e) were determined solely by pro
rata allocation (if the Purchaser were treated as one entity for such purpose)
or by any other method of allocation that does not take account of the equitable
considerations referred to in this Section 7.7(e). Notwithstanding the
provisions of this Section 7.7(e), the Purchaser shall not be required to
contribute any amount in excess of the amount by which the Difference exceeds
the amount of any damages that the Purchaser has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. Notwithstanding the provisions of this Section 7.7(e), the Purchaser
shall not be required to contribute any amount in excess of the amount of net
proceeds received by such Purchaser from the sale of the Registrable Securities
received by the Purchaser upon exercise of the Warrants that were sold, less any
other payments made by such Purchaser pursuant to this Section 7.7.

(v) No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Purchasers’
obligations to contribute pursuant to this Section 7.7(e) are several and not
joint.

 

33



--------------------------------------------------------------------------------

7.8 Information Available. The Company, upon the reasonable request of the
Purchaser, shall make available for inspection by each Purchaser, any
underwriter participating in any disposition pursuant to the Registration
Statements and any attorney, accountant or other agent retained by the Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by the Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statements, and all such information
provided by the Company pursuant to this Section 7.8 shall be subject to the
confidentiality obligations imposed by Section 5.3.

7.9 Delay in Filing or Effectiveness of Registration Statements; Public
Information.

(a) Registration Delay Payments.

(i) First Registration Statement. If (A) the First Registration Statement is
(B) not filed with the Commission on or before the either the First Filing
Deadline (a “First Filing Failure”), or (C) is not declared effective by the
Commission on or before the First RS Effectiveness Deadline (an “First
Effectiveness Failure”) or (D) on any day after the Effective Date sales of all
of the First RS Shares required to be included on such First Registration
Statement cannot be made (other than during an Allowable Suspension Period (as
defined in Section 5.11)) pursuant to such First Registration Statement or
otherwise (including as a result of a failure to keep such First Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to such First Registration Statement or to register a
sufficient number of shares of Common Stock or to maintain the listing of the
shares of Common Stock) (a “First Maintenance Failure”) then, as relief for the
damages to any Investor by reason of any such delay in or reduction of its
ability to sell such First RS Shares, the Company shall pay to each Investor
relating to such First Registration Statement an amount in cash equal to $0.005
per First RS Share then held by the Investor, or issuable to such Investor upon
(x) conversion of the Preferred Shares held by the Investor or (y) exercise of
Initial Warrants held by the Investor, which First RS Share is covered by such
First Registration Statement on each of the following dates: (i) the day of a
First Filing Failure and on every thirtieth day (pro rated for periods totaling
less than thirty (30) days) thereafter until the date such First Filing Failure
is cured; (ii) the day of an First Effectiveness Failure and on every thirtieth
day (pro rated for periods totaling less than thirty (30) days) thereafter until
the date such First Effectiveness Failure is cured; and (iii) the initial day of
a First Maintenance Failure and on every thirtieth day (pro rated for periods
totaling less than thirty (30) days) thereafter until the date such First
Maintenance Failure is cured. The payments to which an Investor shall be
entitled to pursuant to this Section 7.9(a)(i) are referred to herein “First RS
Registration Delay Payments.” First RS Registration Delay Payments shall be

 

34



--------------------------------------------------------------------------------

paid on the earlier of (x) the last day of the calendar month during which such
First RS Registration Delay Payments are incurred and (y) the third business day
after the event or failure giving rise to the First RS Registration Delay
Payments is cured. In the event the Company fails to make First RS Registration
Delay Payments in a timely manner, such First RS Registration Delay Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. The parties agree that the maximum aggregate First RS
Registration Delay Payments payable to an Investor under this Agreement shall be
$0.06 per First RS Share held by such Investor or issuable to such Investor upon
conversion of Preferred Stock or exercise of Initial Warrants held by such
Investor. In addition, and notwithstanding anything to the contrary contained
herein, if the Company has received a comment by the Commission requiring an
Investor to be named as an underwriter in the First Registration Statement that,
notwithstanding the reasonable best efforts of the Company, is not withdrawn by
the Commission and such Investor elects in writing not to be named as a selling
stockholder in the First Registration Statement, the Investor shall not be
entitled to any First RS Registration Delay Payments with respect to such First
Registration Statement.

(ii) Second Registration Statement. If (A) the Second Registration Statement is
(B) not filed with the Commission on or before the either the Second Filing
Deadline (a “Second Filing Failure”), or (C) is not declared effective by the
Commission on or before the Second RS Effectiveness Deadline (an “Second
Effectiveness Failure”) or (D) on any day after the Effective Date sales of all
of the Contingent Exercise Shares required to be included on such Second
Registration Statement cannot be made (other than during an Allowable Suspension
Period (as defined in Section 5.11)) pursuant to such Second Registration
Statement or otherwise (including as a result of a failure to keep such Second
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to such Second Registration Statement or to
register a sufficient number of shares of Common Stock or to maintain the
listing of the shares of Common Stock) (a “Second Maintenance Failure”) then, as
partial relief for the damages to any Investor by reason of any such delay in or
reduction of its ability to sell such Contingent Exercise Shares (which remedy
shall not be exclusive of any other remedies available at law or in equity), the
Company shall pay to each Investor relating to such Second Registration
Statement an amount in cash equal to $0.005 per Contingent Exercise Share then
held by the Investor, or issuable to such Investor upon exercise of Contingent
Warrants held by the Investor, and covered by such Second Registration Statement
on each of the following dates: (i) the day of a Second Filing Failure and on
every thirtieth day (pro rated for periods totaling less than thirty (30) days)
thereafter until the date such Second Filing Failure is cured; (ii) the day of
an Second Effectiveness Failure and on every thirtieth day (pro rated for
periods totaling less than thirty (30) days) thereafter until the date such
Second Effectiveness Failure is cured; and (iii) the initial day of a Second
Maintenance Failure and on every thirtieth day (pro rated for periods totaling
less than thirty (30) days) thereafter until the date such Second Maintenance
Failure is cured. The payments to which an Investor shall be entitled to
pursuant to this

 

35



--------------------------------------------------------------------------------

Section 7.9(a)(ii) are referred to herein “Second RS Registration Delay
Payments.” Second RS Registration Delay Payments shall be paid on the earlier of
(x) the last day of the calendar month during which such Second RS Registration
Delay Payments are incurred and (y) the third business day after the event or
failure giving rise to the Second RS Registration Delay Payments is cured. In
the event the Company fails to make Second RS Registration Delay Payments in a
timely manner, such Second RS Registration Delay Payments shall bear interest at
the rate of 1.5% per month (prorated for partial months) until paid in full. The
parties agree that the maximum aggregate Second RS Registration Delay Payments
payable to an Investor under this Agreement shall be $0.06 per Contingent
Exercise Share held by such Investor or issuable to such Investor upon exercise
of Contingent Warrants held by such Investor. In addition, and notwithstanding
anything to the contrary contained herein, if the Company has received a comment
by the Commission requiring an Investor to be named as an underwriter in the
Second Registration Statement that, notwithstanding the reasonable best efforts
of the Company, is not withdrawn by the Commission and such Investor elects in
writing not to be named as a selling stockholder in the Second Registration
Statement, the Investor shall not be entitled to any Second RS Registration
Delay Payments with respect to such Second Registration Statement.

(b) Public Information Failure Payments.

(i) As to Securities and Conversion Shares. At any time during the period
commencing on the six (6) month anniversary of the Closing Date and ending at
such time that all of the Preferred Shares and the Uncovered Conversion Shares
can be sold without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144(c), including,
if applicable, Rule 144(i), if the Company shall fail for any reason to satisfy
the current public information requirement under Rule 144 (a “Public Information
Failure”) then, as partial relief for the damages to any Investor by reason of
any such delay in or reduction of its ability to sell the Preferred Shares and
Uncovered Conversion Shares of such Investor, the Company shall pay to each
Investor Public Information Failure Payments in the manner provided for in
Section 7.9(b)(ii).

(ii) Public Information Failure Payments. “Public Information Failure Payments”
means an amount in cash equal to $0.005 per Uncovered Conversion Share then held
by the Investor or issuable to the Investor upon conversion of Preferred Shares
then held by the Investor on every thirtieth day (pro rated for periods totaling
less than thirty days) after a Public Information Failure until the earlier of
(x) the date such Public Information Failure is cured and (y) such time that
such public information is no longer required pursuant to Rule 144. Public
Information Failure Payments shall be paid on the earlier of (I) the last day of
the calendar month during which such Public Information Failure Payments are
incurred and (II) the third business day after the event or failure giving rise
to the Public Information Failure Payments is cured. In the event the

 

36



--------------------------------------------------------------------------------

Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of
1.5% per month (prorated for partial months) until paid in full.

7.10 Questionnaires. The Purchaser agrees to furnish to the Company completed
questionnaires in the form attached hereto as Appendix I at the Closing for use
in preparation of the Registration Statements contemplated in Section 7.1 and
Section 7.3. The Company shall not be required to include the Registrable
Securities of the Purchaser in the Registration Statements and shall not be
required to pay any cash payment to such Purchaser pursuant to Section 7.9 so
long as the Purchaser fails to furnish fully completed questionnaires at the
Closing or does not respond to subsequent written requests for information by
the Company within two business days of such requests; provided, however, that
the Company shall be required to provide only two (2) such subsequent written
requests for information.

8. Broker’s Fee. The Purchaser acknowledges that the Company intends to pay to
the Placement Agent a fee in respect of the sale of the Securities to the
Purchaser. The Purchaser and the Company agree that the Purchaser shall not be
responsible for such fee and that the Company will indemnify and hold harmless
the Purchaser Indemnified Persons against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Purchaser Indemnified
Person may become subject with respect to such fee. Each of the parties hereto
represents that, on the basis of any actions and agreements by it, there are no
other brokers or finders entitled to compensation in connection with the sale of
the Securities to the Purchaser.

9. Independent Nature of Purchasers’ Obligations and Rights. The obligations of
the Purchaser under this Agreement are several and not joint with the
obligations of any Other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any Other Purchaser under the
Agreements. The decision of each Purchaser to purchase the Securities pursuant
to the Agreements has been made by such Purchaser independently of any other
Purchaser. Nothing contained in the Agreements, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Agreements. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including the rights arising out of this Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

10. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, e-mail, confirmed facsimile or nationally recognized overnight express
courier postage prepaid, and shall be deemed given when so mailed and shall be
delivered as addressed as follows:

if to the Company, to:

Flotek Industries, Inc.

2930 W. Sam Houston Pkwy N., Suite 300,

Houston, Texas 77043

Attention: President

Facsimile: (281) 715-4145

 

37



--------------------------------------------------------------------------------

with a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: W. Mark Young

Facsimile: (713) 238-4200

E-mail: markyoung@akllp.com

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

if to the Purchaser, at its address as set forth at the end of this Agreement,

with a copy to:

[—]

[—]

[—]

Telephone: ( [—])[—]-[—]

Facsimile: ([—])[—]-[—]

Attention: [—]

or at such other address or addresses as may have been furnished to the Company
in writing.

11. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Purchaser. Any amendment or
waiver effected in accordance with this Section 11 shall be binding upon each
holder of any securities purchased under this Agreement at the time outstanding,
each future holder of all such securities, and the Company.

12. Construction. In this Agreement, unless a clear contrary intention appears,
(a) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section or
other subdivision, (b) reference to any section means such section hereof,
(c) the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term and (d) where any provision of this Agreement refers to action to be taken
by either party, or that such party is prohibited from taking an action, such
provision shall be applicable whether such action is taken directly or
indirectly by such party.

 

38



--------------------------------------------------------------------------------

13. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

14. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

15. Governing Law; Venue. This Agreement is to be construed in accordance with
and governed by the federal law of the United States of America and the internal
laws of the State of New York without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of New York to the rights and duties of the parties.

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Facsimile signatures shall be deemed original signatures.

17. Entire Agreement. This Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.

18. Fees and Expenses. Except as set forth herein, each of the Company and the
Purchaser shall pay its respective fees and expenses related to the transactions
contemplated by this Agreement.

19. Parties. This Agreement is made solely for the benefit of and is binding
upon the Purchaser and the Company and to the extent provided in Section 7.7,
any Person controlling the Company or the Purchaser, the officers and directors
of the Company, and their respective executors, administrators, successors and
assigns, and, subject to the provisions of Section 7.7, no other Person shall
acquire or have any right under or by virtue of this Agreement. The term
“successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Securities sold to the Purchaser pursuant to this Agreement,
the Uncovered Conversion Shares, or the Registrable Securities; provided,
however, it shall include purchasers of Securities sold to the Purchaser
pursuant to this Agreement, the Uncovered Conversion Shares, or the Registrable
Securities if (i) the Investor agrees in writing with the transferee or assignee
to assign such rights, and a copy of such agreement is furnished to the Company
within a reasonable time after such assignment; (ii) the Company is, within a
reasonable time after such transfer or assignment, furnished with a duly
executed Stock Certificate Questionnaire from such transferee or assignee and
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such rights are being transferred or
assigned; (iii) immediately following such transfer or assignment, the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws; (iv) at or

 

39



--------------------------------------------------------------------------------

before the time the Company receives the written notice contemplated by clause
(ii) of this sentence, the transferee or assignee agrees in writing with the
Company to be bound by all of the obligations of Investor under this Agreement;
(v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement; and (vi) such transfer shall have been conducted
in accordance with all applicable federal and state securities laws.

20. Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurance as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.

[Remainder of Page Left Intentionally Blank]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

     FLOTEK INDUSTRIES, INC.      By:   

 

     Name:         Title:    Print or Type:              Signature by:

 

     Individual Purchaser or Individual representing Purchaser:

Name of Purchaser

(Individual or Institution)

    

 

 

        Jurisdiction of Purchaser’s Executive Offices      Address:        

 

     Telephone:   

 

       

 

Name of Individual representing Purchaser

(if an Institution)

     Facsimile:           

 

 

     E-mail:    Title of Individual representing Purchaser (if an Institution)  
     

 

 

        Number of Units to Be Purchased        

$

        Price Per Unit in Dollars        

 

        Aggregate Price        

 

Signature Page